Citation Nr: 0733675	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  04-40 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1966 to June 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  Jurisdiction over the case was subsequently 
transferred to the RO in St. Petersburg, Florida.

The appellant presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in October 
2006.  A transcript of the hearing is associated with the 
veteran's claims folder.


REMAND

The medical evidence reflects that over the years, the 
veteran has been diagnosed with multiple mental disorders, in 
addition to PTSD.  In a June 2003, a VA psychologist opined, 
on the basis of his review of the claims folder, that it was 
not likely that the veteran's bipolar disorder was related or 
was caused by his military service or his PTSD.  The Board 
has not found this opinion to be adequate because the 
psychologist did not actually examine the veteran.  In 
addition, the record reflects that the veteran has not been 
afforded a VA examination to determine the current degree of 
severity of his PTSD since August 2004.  Therefore, the Board 
has concluded that he should be afforded another VA 
examination.

The Board also notes that the veteran asserted at the October 
2006 hearing that he is unemployable as a result of his PTSD.  
The Board finds that this statement raises the issue of 
entitlement to a total disability rating based on individual 
unemployability due to service connected disability (TDIU).  
At the hearing, the veteran also stated that he has applied 
for disability retirement benefits from his former employer, 
the Cleveland Board of Education.  Records pertaining to the 
veteran's claim for disability retirement could be supportive 
of his claim for a higher rating for PTSD.  Therefore, 
further development to obtain any such records is in order.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran the appropriate form to claim 
entitlement to a TDIU and request him to 
complete and return the form.

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  In particular, 
it should attempt to obtain personnel 
records from the Cleveland Board of 
Education pertaining to the reasons the 
veteran was placed on a leave of absence 
in 2002 and any records pertaining to the 
veteran's claim for disability 
retirement.  If the RO or the AMC is 
unsuccessful in its efforts to obtain any 
evidence identified by the veteran, it 
should so inform the veteran and his 
representative and request them to submit 
the outstanding evidence.

3.  It should also provide the veteran 
all required notice in response to the 
TDIU claim, to include notice that he 
should provide any pertinent evidence in 
his possession and any outstanding 
records pertaining to treatment or 
evaluation of his PTSD during the period 
of this claim or the identifying 
information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.  

4.  Then, the appellant should be 
afforded a VA examination by a 
psychiatrist or a psychologist to 
determine the current degree of severity 
of his PTSD and the etiology of any other 
acquired psychiatric disorder(s) that he 
currently has.  The claims folder must be 
made available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.

The examiner should identify all current 
manifestations of the veteran's PTSD.  

The examiner should also provide an 
opinion concerning the current degree of 
social and industrial impairment 
resulting from the service-connected 
PTSD.  In addition, the examiner should 
provide a global assessment of 
functioning score with an explanation of 
the significance of the score assigned.  

To the extent possible, the 
manifestations of the service- connected 
PTSD should be distinguished from those 
of any other psychiatric disorder found 
to be present.  In addition, the examiner 
should provide an opinion with respect to 
each additional acquired psychiatric 
disorder found to be present, if any, 
whether it represents a progression of 
the previously diagnosed PTSD or a 
separate disorder.  If it is determined 
to represent a separate disorder, the 
examiner should provide an opinion as to 
whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to service or was 
caused or worsened by the service-
connected psychiatric disability.  

The rationale for all opinions expressed 
must also be provided.

5.  Then, the RO or the AMC should 
readjudicate the issue on appeal.  The RO 
or the AMC should also adjudicate the 
issue of entitlement to a total 
disability rating based on individual 
unemployability due to service connected 
disability if it has not been rendered 
moot and inform the veteran of his 
appellate rights with respect to this 
decision.  

6.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007).

